     Case 20-70111-hdh13 Doc 16 Filed 04/24/20                Entered 04/24/20 11:35:38           Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



Signed April 24, 2020
                                            United States Bankruptcy Judge
  ______________________________________________________________________




                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                        WICHITA FALLS DIVISION

     IN RE:                                               §
     John William Gallagher, III                          §   CASE NO. 20-70111-HDH-13
     AND                                                  §
     Shelly Lou Gallagher                                 §
     DEBTORS                                              §

                      BRIDGE ORDER EXTENDING THE AUTOMATIC STAY
                            AND REQUEST FOR INTERIM RELIEF

             On 03/31/2020, the above named debtors, John William Gallagher, III, and Shelly Lou Gallagher,
     filed the Debtors' Motion to Extend the Automatic Stay and Request for Interim Relief by which they
     request the Court grant the extension of the automatic stay on an interim basis and request a hearing on
     the Motion to Extend the Automatic Stay under §362(c)(3)(B) of the Bankruptcy Code. Hearing on
     Motions to Extend the Automatic Stay must be heard within thirty days of filing the case; the Court's
     local Rules require 21 days to notice the hearing. The present case was filed on 03/31/2020. Due to
     General Order 2020-05, the next regular Court's docket is 05/13/2020. Such circumstance justifies
     granting the relief request by the Debtor's Motion to Extend the Automatic Stay on an interim basis until a
     hearing can be held on the Court's next available docket, 05/13/2020, at 10:00 A.M., at 1000 Lamar St., in
     Wichita Falls, TX in room 222. A pre-hearing conference will be held on the same day in the same
Case 20-70111-hdh13 Doc 16 Filed 04/24/20                Entered 04/24/20 11:35:38          Page 2 of 2



location in room 303.
        IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the automatic stay shall
remain in place until 11:59PM on 5/13/2020 and shall not terminate pending hearing on the Motion to
Extend the Automatic Stay, it is further
        ORDERED the hearing on the Motion to Extend the Automatic Stay in the above matter to be
placed on the Court's regular docket on 05/13/2020, at 10:00 A.M., at 1000 Lamar St., in Wichita Falls,
TX in room 222. A pre-hearing conference will be held on the same day in the same location in room 303.
                                       # # # END OF ORDER # # #


PREPARED BY:
Monte J. White, Attorney for Debtors
Monte J. White & Associates, P.C.
1106 Brook Ave.
Wichita Falls, TX 76301
940.723.0099
legal@montejwhite.com
